Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 1 of 95 PageID #: 368




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                         :
  AHARON MILLER, et al.,                                 :
                                                             No. 1:18-cv-2192-BMC-PK
                                                         :
                                 Plaintiffs,             :
                                                             ANSWER AND
          -v-                                            :
                                                             AFFIRMATIVE AND
                                                         :
  ARAB BANK, PLC,                                            OTHER DEFENSES IN
                                                         :
                                                             RESPONSE TO THE
                                 Defendant.              :
                                                             AMENDED COMPLAINT
                                                         :
                                                         :

        Defendant Arab Bank plc (“Arab Bank” or “the Bank”) by its undersigned counsel, DLA

 Piper LLP (US), as for its Answer and Affirmative and Other Defenses to the Amended Complaint

 (the “Complaint”), states as follows:

                            GENERAL DENIAL AND OBJECTION

        Arab Bank denies any allegation in the Complaint not expressly admitted herein. The Bank

 specifically denies that: (i) it is liable to any Plaintiff under the civil remedies provision of the

 Anti-Terrorism Act, 18 U.S.C. § 2333 (“ATA”); (ii) it committed an act of international terrorism

 that gave rise to Plaintiffs’ injuries; (iii) it factually or proximately caused such an act of

 international terrorism; or (iv) it aided and abetted a person who committed such an act of

 international terrorism.

        Arab Bank also objects to the Complaint on several grounds. First, the Complaint fails to

 follow Rules 8(a)(2) and 8(d)(1) of the Federal Rules of Civil Procedure, which require, inter alia,

 that “[e]ach allegation must be simple, concise, and direct.” Second, the Complaint also asserts

 allegations regarding foreign financial services—including foreign accounts and wire transfers that

 originated and/or were remitted in foreign jurisdictions—that the Bank is currently constrained
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 2 of 95 PageID #: 369



 from answering by foreign bank confidentiality laws.1 Notwithstanding the foregoing, the Bank

 avers that it previously produced foreign account records after affirmatively obtaining the consent

 of the Saudi Committee in Support of the Palestinian People (the “Saudi Committee”) and the

 Lebanese Special Investigation Commission (the “LSIC”) and that certain of these records, among

 other records lawfully produced by the Bank, became part of the public record as a result of the

 trial conducted in Linde v. Arab Bank, PLC, No. 04-cv-02799 (E.D.N.Y.) and consolidated ATA

 cases, and it respectfully refers Plaintiffs to those records to the extent they contain information

 responsive to their allegations. 2

                                      NATURE OF THE ACTION

         1.      In response to paragraph 1 of the Complaint, Arab Bank denies the allegations

 therein except admits that it is a Jordanian bank that maintains a headquarters in Amman, Jordan,

 and that it operates a licensed federal agency in the State of New York, which previously operated,

 until 2005, as a branch.

         2.      Arab Bank denies the allegations in paragraph 2 of the Complaint.

                                      JURISDICTION AND VENUE

         3.      In response to paragraph 3 of the Complaint, Arab Bank refers all questions of law

 to the Court.




 1
         “[C]riminal statutes governing bank secrecy in a number of foreign jurisdictions prohibit
 disclosing the [foreign financial information] sought by” plaintiffs. Br. for the United States as
 Amicus Curiae, Arab Bank, PLC v. Linde, et al., No. 12-1485, 2014 WL 2191224, at *16-17 (S.
 Ct. May 23, 2014) (further noting that these statutes “reflect legitimate sovereign interests in
 protecting foreign citizens’ privacy and confidence in the nations’ financial institutions.”)
 (citations omitted) (emphasis supplied).
 2
         Specifically, these records are collected, in substantial part, in Volumes I-XXV of the Joint
 Appendix filed in Linde v. Arab Bank, PLC, No. 16-2119(L) (2d Cir. filed June 22, 2016).


                                                  -2-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 3 of 95 PageID #: 370



        4.       In response to paragraph 4 of the Complaint, Arab Bank refers all question of law

 to the Court.

        5.       Arab Bank denies the allegations in paragraph 5 of the Complaint.

        6.       In response to paragraph 6 of the Complaint, Arab Bank avers that it maintained

 Eurodollar accounts outside of the United States; denies knowledge or information sufficient to

 form a belief as to the meaning of the terms “HAMAS entities and operatives,” “Palestinian Islamic

 Jihad (‘PIJ’) entities and operatives” and “numerous U.S., European and Israeli designated

 terrorists” as used therein; and otherwise denies knowingly providing financial services, through

 Eurodollar accounts or otherwise, in violation of applicable terrorism designations.

        7.       Arab Bank denies the allegations in paragraph 7 of the Complaint.

        8.       In response to paragraph 8 of the Complaint, Arab Bank denies committing

 “wrongful acts” and therefore denies the allegations therein.

                                          THE PARTIES

        A.       The Plaintiffs

        9.       Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 9 of the Complaint.

        10.      Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 10 of the Complaint.

        11.      Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 11 of the Complaint.

        12.      Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 12 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite




                                                 -3-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 4 of 95 PageID #: 371



 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        13.     In response to paragraph 13 of the Complaint, Arab Bank avers that it processed a

 funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Fatima Ali Hussien Halabieh,” in the amount of $2,655.87 and dated May 2, 2001, and

 a second funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab

 National Bank), to “Fatima Ali Hussayn Halabiyeh,” in the amount of $5,314.65 and dated June

 10, 2002; refers the Court to those transfer records for a full statement of their contents;

 additionally avers (as set forth more fully infra ¶¶ 247-314) that the Bank processed Saudi

 Committee transfers with the understanding that they were legitimate humanitarian relief; and

 otherwise denies knowledge or information sufficient to form a belief as to the truth of the

 remaining allegations therein.

        14.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 14 of the Complaint.

        15.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 15 of the Complaint.

        16.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 16 of the Complaint.

        17.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 17 of the Complaint.

        18.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 18 of the Complaint.




                                                 -4-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 5 of 95 PageID #: 372



        19.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 19 of the Complaint.

        20.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 20 of the Complaint.

        21.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 21 of the Complaint.

        22.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 22 of the Complaint.

        23.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 23 of the Complaint.

        24.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 24 of the Complaint.

        25.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 25 of the Complaint.

        26.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 26 of the Complaint.

        27.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 27 of the Complaint.

        28.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 28 of the Complaint.

        29.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 29 of the Complaint.




                                                 -5-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 6 of 95 PageID #: 373



        30.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 30 of the Complaint.

        31.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 31 of the Complaint.

        32.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 32 of the Complaint.

        33.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 33 of the Complaint.

        34.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 34 of the Complaint.

        35.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 35 of the Complaint.

        36.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 36 of the Complaint.

        37.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 37 of the Complaint.

        38.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 38 of the Complaint.

        39.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 39 of the Complaint.

        40.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 40 of the Complaint.




                                                 -6-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 7 of 95 PageID #: 374



        41.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 41 of the Complaint.

        42.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 42 of the Complaint.

        43.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 43 of the Complaint.

        44.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 44 of the Complaint.

        45.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 45 of the Complaint.

        46.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 46 of the Complaint.

        47.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 47 of the Complaint.

        48.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 48 of the Complaint.

        49.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 49 of the Complaint.

        50.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 50 of the Complaint.

        51.     In response to paragraph 51 of the Complaint, Arab Bank avers that it processed a

 funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Ahed Mahmoud Abdullah Al-Hafteh,” in the amount of $5,314.65 and dated June 10,




                                                 -7-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 8 of 95 PageID #: 375



 2002; refers the Court to that transfer record for a full statement of its contents; additionally avers

 (as set forth more fully infra ¶¶ 247-314) that the Bank processed Saudi Committee transfers with

 the understanding that they were legitimate humanitarian relief; and otherwise denies knowledge

 or information sufficient to form a belief as to the truth of the remaining allegations therein.

        52.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 52 of the Complaint.

        53.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 53 of the Complaint.

        54.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 54 of the Complaint.

        55.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 55 of the Complaint.

        56.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 56 of the Complaint.

        57.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 57 of the Complaint.

        58.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 58 of the Complaint.

        59.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 59 of the Complaint.

        60.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 60 of the Complaint.




                                                  -8-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 9 of 95 PageID #: 376



        61.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 61 of the Complaint.

        62.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 62 of the Complaint.

        63.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 63 of the Complaint.

        64.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 64 of the Complaint.

        65.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 65 of the Complaint.

        66.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 66 of the Complaint.

        67.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 67 of the Complaint.

        68.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 68 of the Complaint.

        69.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 69 of the Complaint.

        70.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 70 of the Complaint.

        71.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 71 of the Complaint.




                                                 -9-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 10 of 95 PageID #: 377



        72.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 72 of the Complaint.

        73.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 73 of the Complaint.

        74.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 74 of the Complaint.

        75.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 75 of the Complaint.

        76.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 76 of the Complaint.

        77.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 77 of the Complaint.

        78.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 78 of the Complaint.

        79.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 79 of the Complaint.

        80.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 80 of the Complaint.

        81.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 81 of the Complaint.

        82.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 82 of the Complaint.




                                                -10-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 11 of 95 PageID #: 378



         83.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 83 of the Complaint.

         84.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 84 of the Complaint.

         85.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 85 of the Complaint.

         86.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 86 of the Complaint.

         87.     In response to paragraph 87 of the Complaint, Arab Bank avers that it processed a

 funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Wasfia Mabrouk Saleh Idris,” in the amount of $5,314.65 and dated June 10, 2002;

 refers the Court to that transfer record for a full statement of its contents; additionally avers (as set

 forth more fully infra ¶¶ 247-314) that the Bank processed Saudi Committee transfers with the

 understanding that they were legitimate humanitarian relief; and otherwise denies knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations therein.

         88.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 88 of the Complaint.

         89.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 89 of the Complaint.

         90.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 90 of the Complaint.

         91.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 91 of the Complaint.




                                                   -11-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 12 of 95 PageID #: 379



        92.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 92 of the Complaint.

        93.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 93 of the Complaint.

        94.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 94 of the Complaint.

        95.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 95 of the Complaint.

        96.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 96 of the Complaint.

        97.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 97 of the Complaint.

        98.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 98 of the Complaint.

        99.     Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 99 of the Complaint.

        100.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 100 of the Complaint.

        101.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 101 of the Complaint.

        102.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 102 of the Complaint.




                                                -12-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 13 of 95 PageID #: 380



        103.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 103 of the Complaint.

        104.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 104 of the Complaint.

        105.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 105 of the Complaint.

        106.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 106 of the Complaint.

        107.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 107 of the Complaint.

        108.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 108 of the Complaint.

        109.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 109 of the Complaint.

        110.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 110 of the Complaint.

        111.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 111 of the Complaint.

        112.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 112 of the Complaint.

        113.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 113 of the Complaint.




                                                -13-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 14 of 95 PageID #: 381



        114.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 114 of the Complaint.

        115.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 115 of the Complaint.

        116.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 116 of the Complaint.

        117.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 117 of the Complaint.

        118.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 118 of the Complaint.

        119.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 119 of the Complaint.

        120.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 120 of the Complaint.

        121.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 121 of the Complaint.

        122.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 122 of the Complaint.

        123.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 123 of the Complaint.

        124.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 124 of the Complaint.




                                                -14-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 15 of 95 PageID #: 382



        125.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 125 of the Complaint.

        126.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 126 of the Complaint.

        127.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 127 of the Complaint.

        128.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 128 of the Complaint.

        129.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 129 of the Complaint.

        130.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 130 of the Complaint.

        131.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 131 of the Complaint.

        132.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 132 of the Complaint.

        133.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 133 of the Complaint.

        134.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in 134 of the Complaint.

        135.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 135 of the Complaint.




                                                 -15-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 16 of 95 PageID #: 383



        136.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 136 of the Complaint.

        137.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 137 of the Complaint.

        138.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 138 of the Complaint.

        139.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 139 of the Complaint.

        140.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 140 of the Complaint.

        141.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 141 of the Complaint.

        142.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in 142 of the Complaint.

        143.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 143 of the Complaint.

        144.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 144 of the Complaint.

        145.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 145 of the Complaint.

        146.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 146 of the Complaint.




                                                 -16-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 17 of 95 PageID #: 384



        147.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 147 of the Complaint.

        148.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 148 of the Complaint.

        149.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 149 of the Complaint.

        150.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 150 of the Complaint.

        151.    In response to paragraph 151 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Kawthar Hussein Khalil Al Shweiki,” in the amount of $5,311.56 and dated February,

 17, 2002; refers the Court to that transfer record for a full statement of its contents; additionally

 avers (as set forth more fully infra ¶¶ 247-314) that the Bank processed Saudi Committee transfers

 with the understanding that they were legitimate humanitarian relief; and otherwise denies

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 therein.

        152.    In response to paragraph 152 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Ayub Muhammad Daoud Sadr,” in the amount of $2,655.78 and dated January 27,

 2001; refers the Court to that transfer record for a full statement of its contents; additionally avers

 (as set forth more fully infra ¶¶ 247-314) that the Bank processed Saudi Committee transfers with

 the understanding that they were legitimate humanitarian relief; and otherwise denies knowledge

 or information sufficient to form a belief as to the truth of the remaining allegations therein.




                                                  -17-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 18 of 95 PageID #: 385



        153.    In response to paragraph 153 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Ikhlas Abdulrahim Abdulrahman Al Shoeiki,” in the amount of $2,655.78 and dated

 May 2, 2001; refers the Court to that transfer record for a full statement of its contents; additionally

 avers (as set forth more fully infra ¶¶ 247-314) that the Bank processed Saudi Committee transfers

 with the understanding that they were legitimate humanitarian relief; and otherwise denies

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 therein.

        154.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 154 of the Complaint.

        155.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 155 of the Complaint.

        156.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 156 of the Complaint.

        157.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 157 of the Complaint.

        158.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 158 of the Complaint.

        159.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 159 of the Complaint.

        160.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 160 of the Complaint.




                                                  -18-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 19 of 95 PageID #: 386



        161.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 161 of the Complaint.

        162.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 162 of the Complaint.

        163.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 163 of the Complaint.

        164.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 164 of the Complaint.

        165.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 165 of the Complaint.

        166.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 166 of the Complaint.

        167.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 167 of the Complaint.

        168.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 168 of the Complaint.

        169.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 169 of the Complaint.

        170.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 170 of the Complaint.

        171.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 171 of the Complaint.




                                                -19-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 20 of 95 PageID #: 387



        172.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 172 of the Complaint.

        173.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 173 of the Complaint.

        174.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 174 of the Complaint.

        175.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 175 of the Complaint.

        176.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 176 of the Complaint.

        177.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 177 of the Complaint.

        178.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 178 of the Complaint.

        179.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 179 of the Complaint.

        180.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 180 of the Complaint.

        181.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 181 of the Complaint.

        182.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 182 of the Complaint.




                                                -20-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 21 of 95 PageID #: 388



        183.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 183 of the Complaint.

        184.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 184 of the Complaint.

        185.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 185 of the Complaint.

        186.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 186 of the Complaint.

        187.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 187 of the Complaint.

        188.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 188 of the Complaint.

        189.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 189 of the Complaint.

        190.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 190 of the Complaint.

        191.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 191 of the Complaint.

        192.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 192 of the Complaint.

        193.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 193 of the Complaint.




                                                -21-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 22 of 95 PageID #: 389



        194.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 194 of the Complaint.

        195.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 195 of the Complaint.

        196.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 196 of the Complaint.

        197.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 197 of the Complaint.

        198.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 198 of the Complaint.

        199.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 199 of the Complaint.

        200.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 200 of the Complaint.

        201.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 201 of the Complaint.

        202.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 202 of the Complaint.

        203.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 203 of the Complaint.

        B.      The Defendant

        204.    Arab Bank admits the allegations in paragraph 204 of the Complaint.

        205.    Arab Bank admits the allegations in paragraph 205 of the Complaint.




                                                -22-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 23 of 95 PageID #: 390



        206.    Arab Bank admits the allegations in paragraph 206 of the Complaint.

        207.    Arab Bank admits the allegations in paragraph 207 of the Complaint.

        208.    In response to paragraph 208 of the Complaint, Arab Bank avers that in July 2004

 a civil action captioned Linde, et al. v. Arab Bank, PLC was filed by individuals asserting claims

 pursuant to, inter alia, the civil remedies provision of the ATA, and otherwise refers the Court to

 the Complaint filed in that action for a full statement of its contents.

        209.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 209 of the Complaint.

        210.    In response to paragraph 210 of the Complaint, Arab Bank admits that its New York

 branch was converted into a federal agency in 2005 following a Consent Order that was issued by

 the Office of the Comptroller of the Currency (“OCC”) and entered by the Bank, voluntarily and

 without admitting to any adverse claim against itself (see OCC, In the Matter of the Federal

 Branch of Arab Bank plc, New York, New York, AAEC–0512, Feb. 24, 2005).

        211.    In response to paragraph 211 of Complaint, Arab Bank refers the Court to the

 referenced document for a full statement of its contents.

        212.    In response to paragraph 212 of the Complaint, Arab Bank refers the Court to the

 referenced document for a full statement of its contents.

        213.    In response to paragraph 213 of the Complaint, Arab Bank avers that Abdul

 Hameed A.M. Shoman was the chairman of Arab Bank and the Arab Bank Group from 2005 to

 2012, and that Abdul Majid A.H. Shoman was chairman of Arab Bank and the Arab Bank Group

 from 1974 until his death in 2005.

        214.    Arab Bank admits the allegations in paragraph 214 of the Complaint.

        215.    Arab Bank admits the allegations in paragraph 215 of the Complaint.




                                                  -23-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 24 of 95 PageID #: 391



        216.    Arab Bank admits the allegations in paragraph 216 of the Complaint.

                                   FACTUAL ALLEGATIONS

        217.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 217 of the Complaint.

        218.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 218 of the Complaint.

        219.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 219 of the Complaint.

        220.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 220 of the Complaint.

        221.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 221 of the Complaint.

        222.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 222 of the Complaint.

        223.    Arab Bank denies the allegations in paragraph 223 of the Complaint to the extent

 they pertain to its conduct; avers that a biography of Mr. Abdul Hameed Shoman titled The

 Indomitable Arab was published in English by Third World Centre for Research & Publishing Ltd.

 and in Arabic by The Arab Institute for Research and Publishing; and otherwise refers the Court

 to the referenced biography for a full statement of its contents.

        224.    Arab Bank denies the allegations in paragraph 224 of the Complaint to the extent

 they pertain to its conduct; denies knowledge or information sufficient to form a belief as to the

 truth of the remaining allegations therein; and otherwise refers the Court to the referenced

 biography for a full statement of its contents.




                                                   -24-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 25 of 95 PageID #: 392



         225.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 225 of the Complaint.

         226.    In response to paragraph 226 of the Complaint, Arab Bank refers the Court to the

 referenced biography for a full statement of its contents.

         227.    Arab Bank denies the allegations in paragraph 227 of the Complaint to the extent

 they pertain to its conduct; and otherwise refers the Court to the referenced Annual Report for a

 full statement of its contents.

         228.    Arab Bank denies the allegations in paragraph 228 of the Complaint to the extent

 they pertain to its conduct; and otherwise refers the Court to the referenced speech for a full

 statement of its contents.

         229.    Arab Bank admits the allegations in paragraph 229 of the Complaint.

         230.    In response to paragraph 230 of the Complaint, Arab Bank avers that Abdul Majeed

 Shoman served as the chairman of the referenced committee; and otherwise denies having

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 therein.

         231.    Arab Bank denies having knowledge or information sufficient to form a belief as

 to the truth of the allegations in paragraph 231 of the Complaint.

         232.    Arab Bank denies the allegations in paragraph 232 of the Complaint.

         233.    Arab Bank denies having knowledge or information sufficient to form a belief as

 to the truth of the allegations in paragraph 233 of the Complaint.

         234.    Arab Bank denies having knowledge or information sufficient to form a belief as

 to the truth of the allegations in paragraph 234 of the Complaint.




                                                 -25-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 26 of 95 PageID #: 393



        235.    In response to paragraph 235 of the Complaint, Arab Bank avers that some of its

 management and employees made charitable donations to alleviate the humanitarian crisis in the

 Palestinian Territories during the time period referenced therein; and denies knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations therein.

        236.    Arab Bank denies having knowledge or information sufficient to form a belief as

 to the truth of the allegations in paragraph 236 of the Complaint.

        237.    In response to paragraph 237 of the Complaint, Arab Bank denies that it pledged

 money to “bankroll” the Palestinian Authority or the Second Intifada; avers that it made charitable

 donations to alleviate the humanitarian crisis in the Palestinian Territories during the time period

 referenced therein; and otherwise denies having knowledge or information sufficient to form a

 belief as to the truth of the remaining allegations therein.

        238.    In response to paragraph 238 of the Complaint, Arab Bank denies that it pledged

 money to “bankroll” the Palestinian Authority or the Second Intifada; avers that some of its

 management made charitable donations to alleviate the humanitarian crisis in the Palestinian

 Territories during the time period referenced therein; and otherwise denies having knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations therein.

        239.    In response to the allegations in paragraph 239 of the Complaint, Arab Bank denies

 having knowledge or information sufficient to form a belief as to the meaning of the phrase

 “altruism toward the Second Intifada” as used therein; denies that the Abdul Hameed Shoman

 Institute “launched” the “exhibition” referenced therein; avers that the Ford Foundation funded an

 exhibit at the Khalil Sakakini Cultural Center titled “100 Shaheed – 100 Lives,” which, according

 to public reports, was displayed in the summer of 2001 at Amman’s Darat al Funoun/Shoman

 Foundation as part of its global tour of various cultural centers.




                                                  -26-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 27 of 95 PageID #: 394



         240.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 240 of the Complaint.

         241.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 241 of the Complaint except avers that public reports

 concerning the exhibit state that each life that was profiled was represented by two objects,

 including a GameBoy, a soccer ball, tools, a perfume bottle, an empty bird cage, and crayon

 drawings.

         242.    In response to the allegations in paragraph 242 of the Complaint, Arab Bank denies

 having knowledge or information sufficient to form a belief as to the meaning of the phrase

 “support for the Second Intifada” as used therein and otherwise refers the Court to the referenced

 letters for a full statement of their contents.

         243.    In response to paragraph 243 of the Complaint, Arab Bank denies having

 knowledge or information sufficient to form a belief as to the meaning of the phrase “support for

 the Second Intifada” as incorporated therein by virtue of the “[f]or example” clause and otherwise

 refers the Court to the referenced shareholder letter for a full statement of its contents.

         244.    Arab Bank denies the allegations in paragraph 244 of the Complaint.

         245.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 245 of the Complaint.

         246.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 246 of the Complaint.

         247.    Arab Bank denies having knowledge or information sufficient to form a belief as

 to the truth of the allegations in paragraph 247 of the Complaint, except avers that, upon

 information and belief, the Kingdom of Saudi Arabia in or about October 2000 established the




                                                   -27-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 28 of 95 PageID #: 395



 Saudi Committee as an official charity to alleviate a humanitarian crisis in the Palestinian

 Territories.

         248.    Arab Bank denies having knowledge or information sufficient to form a belief as

 to the truth of the allegations in paragraph 248 of the Complaint except avers that, upon

 information and belief, the Kingdom of Saudi Arabia established the Saudi Committee as an

 official charity to alleviate a humanitarian crisis in the Palestinian Territories.

         249.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 249 of the Complaint.

         250.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 250 of the Complaint.

         251.    Arab Bank denies having knowledge or information sufficient to form a belief as

 to the truth of the allegations in paragraph 251 of the Complaint.

         252.    In response to paragraph 252 of the Complaint, Arab Bank refers the Court to the

 Saudi Committee website for a full statement of its contents.

         253.    In response to paragraph 253 of the Complaint, Arab Bank refers the Court to the

 Saudi Committee website for a full statement of its contents.

         254.    In response to paragraph 254 of the Complaint, Arab Bank refers the Court to the

 referenced website for a full statement of its contents.

         255.    Arab Bank denies the allegations in paragraph 255 of the Complaint.

         256.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 256 of the Complaint and otherwise refers the Court to the

 referenced website for a full statement of its contents.




                                                   -28-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 29 of 95 PageID #: 396



        257.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 257 of the Complaint except avers that, upon information and

 belief, the Kingdom of Saudi Arabia established the Saudi Committee as an official charity to

 alleviate a humanitarian crisis in the Palestinian Territories.

        258.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 258 of the Complaint except avers that the Saudi Committee

 transferred funds from its bank in Saudi Arabia (Arab National Bank) to beneficiaries located in

 the Palestinian Territories, including via transfers that were processed by the Bank with the

 understanding that they were legitimate humanitarian relief.

        259.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 259 of the Complaint except avers that the Saudi Committee

 transferred funds from its bank in Saudi Arabia (Arab National Bank) to beneficiaries located in

 the Palestinian Territories, including via transfers that were processed by the Bank with the

 understanding that they were legitimate humanitarian relief.

        260.    Arab Bank denies the allegations in paragraph 260 of the Complaint.

        261.    Arab Bank denies having knowledge or information sufficient to form a belief as

 to the truth of the allegations in paragraph 261 of the Complaint except it (1) admits that it

 processed a funds transfer payment originated by the Saudi Committee, from its bank in Saudi

 Arabia (Arab National Bank), to “Fatima Ali Hussayn Halabiyeh,” in the amount of $5,314.65 and

 dated June 10, 2002; (2) denies processing the other payment referenced therein; and (3) avers

 that, upon information and belief, the Kingdom of Saudi Arabia established the Saudi Committee

 as an official charity to alleviate a humanitarian crisis in the Palestinian Territories and that it

 transferred funds from its bank in Saudi Arabia (Arab National Bank) to beneficiaries located in




                                                  -29-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 30 of 95 PageID #: 397



 the Palestinian Territories, including via transfers that were processed by the Bank with the

 understanding that they were legitimate humanitarian relief.

        262.    Arab Bank denies having knowledge or information sufficient to form a belief as

 to the truth of the allegations in paragraph 262 of the Complaint, except avers that, upon

 information and belief, the Kingdom of Saudi Arabia established the Saudi Committee as an

 official charity to alleviate a humanitarian crisis in the Palestinian Territories and that the Saudi

 Committee transferred funds from its bank in Saudi Arabia (Arab National Bank) to beneficiaries

 located in the Palestinian Territories, including via transfers that were processed by the Bank with

 the understanding that they were legitimate humanitarian relief.

        263.    Arab Bank denies having knowledge or information sufficient to form a belief as

 to the truth of the allegations in paragraph 263 of the Complaint, except avers that, upon

 information and belief, the Kingdom of Saudi Arabia established the Saudi Committee as an

 official charity to alleviate a humanitarian crisis in the Palestinian Territories and that the Saudi

 Committee transferred funds from its bank in Saudi Arabia (Arab National Bank) to beneficiaries

 located in the Palestinian Territories, including via transfers that were processed by the Bank with

 the understanding that they were legitimate humanitarian relief.

        264.    Arab Bank denies having knowledge or information sufficient to form a belief as

 to the truth of the allegations in paragraph 264 of the Complaint, except avers that, upon

 information and belief, the Kingdom of Saudi Arabia established the Saudi Committee as an

 official charity to alleviate a humanitarian crisis in the Palestinian Territories and that the Saudi

 Committee transferred funds from its bank in Saudi Arabia (Arab National Bank) to beneficiaries

 located in the Palestinian Territories, including via transfers that were processed by the Bank with

 the understanding that they were legitimate humanitarian relief.




                                                 -30-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 31 of 95 PageID #: 398



        265.    Arab Bank denies having knowledge or information sufficient to form a belief as

 to the truth of the allegations in paragraph 265 of the Complaint, except avers that, upon

 information and belief, the Kingdom of Saudi Arabia established the Saudi Committee as an

 official charity to alleviate a humanitarian crisis in the Palestinian Territories and that the Saudi

 Committee transferred funds from its bank in Saudi Arabia (Arab National Bank) to beneficiaries

 located in the Palestinian Territories, including via transfers that were processed by the Bank with

 the understanding that they were legitimate humanitarian relief.

        266.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 266 of the Complaint.

        267.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 267 of the Complaint except avers that that, upon information

 and belief, the Kingdom of Saudi Arabia established the Saudi Committee as an official charity to

 alleviate a humanitarian crisis in the Palestinian Territories and that the Saudi Committee

 transferred funds from its bank in Saudi Arabia (Arab National Bank) to beneficiaries located in

 the Palestinian Territories, including via transfers that were processed by the Bank with the

 understanding that they were legitimate humanitarian relief.

        268.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 268 of the Complaint.

        269.    In response to paragraph 269 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Wasfia Mabrouk Saleh Idris,” in the amount of $5,314.65 and dated June 10, 2002;

 refers the Court to that transfer records for a full statement of its contents; additionally avers that

 the Bank processed Saudi Committee transfers with the understanding that they were legitimate




                                                  -31-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 32 of 95 PageID #: 399



 humanitarian relief; and otherwise denies knowledge or information sufficient to form a belief as

 to the truth of the remaining allegations therein.

         270.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 270 of the Complaint.

         271.    In response to paragraph 271 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Ahed Mahmoud Abdullah Al-Hafteh,” in the amount of $5,314.65 and dated June 10,

 2002; refers the Court to that transfer record for a full statement of its contents; additionally avers

 that the Bank processed Saudi Committee transfers with the understanding that they were

 legitimate humanitarian relief; and otherwise denies knowledge or information sufficient to form

 a belief as to the truth of the remaining allegations therein.

         272.    Arab Bank denies the allegations in paragraph 272 of the Complaint.

         273.    Arab Bank denies the allegations in paragraph 273 of the Complaint.

         274.    In response to paragraph 274 of the Complaint, Arab Bank admits that Mohammed

 Al Tahan of Arab Bank plc received a letter from the Telemoney Operations Officer of Arab

 National Bank that attached the referenced list from the Saudi Committee.

         275.    In response to paragraph 275 of the Complaint, Arab Bank refers the Court to the

 referenced list for a full statement of its contents.

         276.    In response to paragraph 276 of the Complaint, Arab Bank refers the Court to the

 referenced list for a full statement of its contents and otherwise denies knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations therein.




                                                   -32-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 33 of 95 PageID #: 400



         277.    In response to paragraph 277 of the Complaint, Arab Bank refers the Court to the

 referenced list for a full statement of its contents except avers that the Bank processed Saudi

 Committee transfers with the understanding that they were legitimate humanitarian relief.

         278.    In response to paragraph 278 of the Complaint, Arab Bank refers the Court to the

 referenced list for a full statement of its contents, and otherwise denies knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations therein.

         279.    In response to paragraph 279 of the Complaint, Arab Bank refers the Court to the

 referenced list for a full statement of its contents, and otherwise denies knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations therein.

         280.    In response to paragraph 280 of the Complaint, Arab Bank refers the Court to the

 referenced list for a full statement of its contents.

         281.    In response to paragraph 281 of the Complaint, Arab Bank refers the Court to the

 referenced list for a full statement of its contents.

         282.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 282 of the Complaint.

         283.    Arab Bank denies the allegations in paragraph 283 of the Complaint except avers

 that Mazen Abu Hamdan, former Regional Manager for Arab Bank’s Palestinian braches, testified

 that the Saudi Committee sent “money to the families . . . of people who died during the intifada

 and who needed funding assist – financial assistance.” (Linde Trial Tr. 2848:7-9, Sept. 15, 2014.)

         284.    Arab Bank denies the allegations in paragraph 284 of the Complaint.

         285.    In response to paragraph 285 of the Complaint, Arab Bank denies that it

 “coordinated with the Saudi Committee and local representatives of HAMAS to finalize the lists,

 maintain a database of persons eligible under this universal terrorist death and dismemberment




                                                   -33-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 34 of 95 PageID #: 401



 insurance plan, and received the funds for the plan[;]” avers that the Bank processed Saudi

 Committee transfers with the understanding that they were legitimate humanitarian relief; and

 otherwise refers the Court to the referenced letter for a full statement of its contents.

         286.    In response to paragraph 286 of the Complaint, Arab Bank refers the Court to the

 referenced letter for a full statement of its contents.

         287.    Arab Bank denies the allegations in paragraph 287 of the Complaint.

         288.    In response to paragraph 288 of the Complaint, Arab Bank refers the Court to the

 referenced letter for a full statement of its contents.

         289.    In response to paragraph 289 of the Complaint, Arab Bank refers the Court to the

 referenced letter for a full statement of its contents.

         290.    Arab Bank denies the allegations in paragraph 290 of the Complaint.

         291.    Arab Bank denies the allegations in paragraph 291 of the Complaint.

         292.    Arab Bank denies the allegations in paragraph 292 in the Complaint.

         293.    Arab Bank denies the allegations in paragraph 293 in the Complaint.

         294.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 294 of the Complaint.

         295.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 295 of the Complaint.

         296.    Arab Bank denies the allegations in paragraph 296 of the Complaint.

         297.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 297 of the Complaint.

         298.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 298 of the Complaint.




                                                   -34-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 35 of 95 PageID #: 402



          299.   Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 299 of the Complaint.

          300.   Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 300 of the Complaint.

          301.   Arab Bank denies the allegations in paragraph 301 in the Complaint.

          302.   In response to paragraph 302 of the Complaint, Arab Bank admits that Shukry

 Bishara, its then-Chief Banking Officer, attested to the fact that “[b]eginning in December of 2000,

 the Saudi Committee made approximately 200,000 payments into Palestine through Arab Bank

 branches totaling over US$90,000,000. The payments were made to institutions and individuals

 alike.” Declaration of Shukry Bishara in Support of Defendant Arab Bank’s Motion to Dismiss

 the First Amended Complaint, ¶ 36, Linde v. Arab Bank, plc, No 04-cv-2799 (dated Nov. 11,

 2004).

          303.   Arab Bank denies the allegations in paragraph 303 of the Complaint.

          304.   In response to paragraph 304 of the Complaint, Arab Bank refers the Court to the

 referenced website for a full statement of its contents.

          305.   In response to paragraph 305 of the Complaint, Arab Bank refers the Court to the

 referenced website for a full statement of its contents.

          306.   In response to paragraph 306 of the Complaint, Arab Bank refers the Court to the

 referenced website for a full statement of its contents.

          307.   In response to paragraph 307 of the Complaint, Arab Bank refers the Court to the

 referenced article for a full statement of its contents and otherwise denies knowledge or

 information sufficient to form a belief as to the truth of the allegations therein.




                                                  -35-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 36 of 95 PageID #: 403



        308.    Arab Bank denies the allegations in paragraph 308 of the Complaint to the extent

 they relate to its conduct and otherwise avers that “Israeli territory separates the Gaza Strip from

 the West Bank, and Israeli military checkpoints often separate one Palestinian city from another.”

        309.    Arab Bank denies the allegations in paragraph 309 of the Complaint.

        310.    Arab Bank denies the allegations in paragraph 310 in the Complaint.

        311.    In response to paragraph 311 of the Complaint, Arab Bank avers that, upon

 information and belief, the Kingdom of Saudi Arabia established the Saudi Committee as an

 official charity to alleviate a humanitarian crisis in the Palestinian Territories and that the Saudi

 Committee transferred funds from its bank in Saudi Arabia (Arab National Bank) to beneficiaries

 located in the Palestinian Territories, including via transfers that were processed by the Bank with

 the understanding that they were legitimate humanitarian relief; and otherwise denies the

 remaining allegations therein.

        312.    Arab Bank denies the allegations in paragraph 312 of the Complaint.

        313.    Arab Bank denies the allegations in paragraph 313 of the Complaint.

        314.    Arab Bank denies the allegations in paragraph 314 of the Complaint.

        315.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 315 of the Complaint.

        316.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 316 of the Complaint.

        317.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 317 of the Complaint.

        318.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 318 of the Complaint.




                                                 -36-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 37 of 95 PageID #: 404



        319.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 319 of the Complaint.

        320.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 320 of the Complaint.

        321.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 321 of the Complaint.

        322.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 322 of the Complaint.

        323.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 323 of the Complaint.

        324.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 324 of the Complaint.

        325.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 325 of the Complaint.

        326.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 326 of the Complaint.

        327.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 327 of the Complaint.

        328.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in the first sentence of paragraph 328 of the Complaint. Arab Bank is

 constrained by applicable foreign bank confidentiality laws from admitting or denying the

 allegations in the second sentence of paragraph 328 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite




                                                -37-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 38 of 95 PageID #: 405



 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        329.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 329 of the Complaint.

        330.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 330 of the Complaint.

        331.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 331 of the Complaint.

        332.    In response to paragraph 332 of the Complaint, Arab Bank avers that Hamas is a

 U.S.-designated “Foreign Terrorist Organization” and otherwise denies knowledge or information

 sufficient to form a belief as to the truth of the remaining allegations therein.

        333.    In response to paragraph 333 of the Complaint, Arab Bank refers the Court to the

 referenced designation and publication for a full statement of their contents.

        334.    In response to paragraph 334 of the Complaint, Arab Bank refers the Court to the

 referenced Executive Order for a full statement of its contents.

        335.    In response to paragraph 335 of the Complaint, Arab Bank refers the Court to the

 referenced Executive Order for a full statement of its contents.

        336.    In response to paragraph 336 of the Complaint, Arab Bank refers the Court to the

 referenced designation for a full statement of its contents.

        337.    In response to paragraph 337 of the Complaint, Arab Bank refers the Court to the

 referenced Executive Order for a full statement of its contents.




                                                  -38-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 39 of 95 PageID #: 406



        338.    In response to paragraph 338 of the Complaint, Arab Bank refers the Court to the

 referenced Executive Order for a full statement of its contents.

        339.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 339 of the Complaint.

        340.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 340 of the Complaint.

        341.    In response to paragraph 341 of the Complaint, Arab Bank refers the Court to the

 referenced Executive Order for a full statement of its contents.

        342.    In response to paragraph 342 of the Complaint, Arab Bank refers the Court to the

 referenced Executive Order for the statement of its contents.

        343.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 343 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        344.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 344 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.




                                                 -39-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 40 of 95 PageID #: 407



        345.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 345 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        346.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 346 of the Complaint.

        347.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 347 of the Complaint.

        348.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 348 of the Complaint.

        349.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 349 of the Complaint.

        350.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 350 of the Complaint.

        351.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 351 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.




                                                 -40-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 41 of 95 PageID #: 408



        352.    In response to paragraph 352 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Layla Khamis Youssef” in the amount of $2,655.78 and dated August 29, 2001; refers

 the Court to that transfer records for a full statement of its contents; additionally avers that the

 Bank processed Saudi Committee transfers with the understanding that they were legitimate

 humanitarian relief; and otherwise denies knowledge or information sufficient to form a belief as

 to the truth of the remaining allegations therein.

        353.    Arab Bank denies the allegations in paragraph 353 of the Complaint.

        354.    In response to paragraph 354 of the Complaint, Arab Bank avers that an account in

 the name of “Osamah Hamdan Abdul-Latif Hamdan” was opened at an Arab Bank branch in

 Lebanon on July 14, 1998.

        355.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 355 of the Complaint.

        356.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 356 of the Complaint.

        357.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 357 of the Complaint.

        358.    In response to paragraph 358 of the Complaint, Arab Bank refers the Court to the

 referenced designation for a full statement of its contents.

        359.    In response to paragraph 359 of the Complaint, Arab Bank refers the Court to the

 referenced press release for a full statement of its contents.

        360.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 360 of the Complaint.




                                                  -41-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 42 of 95 PageID #: 409



        361.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 361 of the Complaint.

        362.    In response to paragraph 362 of the Complaint, Arab Bank avers that an account in

 the name of “Osamah Hamdan Abdul-Latif Hamdan” was opened at an Arab Bank branch in

 Lebanon on July 14, 1998.

        363.    Arab Bank admits the allegations in paragraph 363 of the Complaint.

        364.    In response to paragraph 364 of the Complaint, Arab Bank admits that certain wire

 transfers into Hamdan’s account referenced the “The Palestine Information Center” and otherwise

 denies knowledge or information sufficient to form a belief as to the truth of the remaining

 allegations therein.

        365.    In response to paragraph 365 of the Complaint, Arab Bank admits that it closed

 Hamdan’s account in accordance with Lebanese law on August 30, 2004; and otherwise avers that

 Hamdan’s referenced account became dormant (i.e., had no out-going transfers) years prior to its

 closure.

        366.    In response to paragraph 366 of the Complaint, Arab Bank admits that it closed

 Hamdan’s account in accordance with Lebanese law on August 30, 2004.

        367.    In response to paragraph 367 of the Complaint, Arab Bank admits that it closed

 Hamdan’s referenced account in accordance with Lebanese law on August 30, 2004 and was

 thereafter compelled by Lebanese law to return the balance in the account on March 31, 2005.

        368.    In response to paragraph 368 of the Complaint, Arab Bank admits that it closed

 Hamdan’s referenced account in accordance with Lebanese law on August 30, 2004 and was

 thereafter compelled by Lebanese law to return the balance in the account on March 31, 2005.




                                                -42-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 43 of 95 PageID #: 410



        369.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 369 of the Complaint.

        370.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 370 of the Complaint.

        371.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 371 of the Complaint.

        372.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 372 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        373.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 373 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        374.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 374 of the Complaint.

        375.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 375 of the Complaint.




                                                 -43-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 44 of 95 PageID #: 411



        376.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 376 of the Complaint.

        377.    In response to paragraph 377 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Abed El Fattah Hasan Doukhan” in the amount of $2,655.78 and dated August 29,

 2001; refers the Court to that transfer record for a full statement of its contents; additionally avers

 that the Bank processed Saudi Committee transfers with the understanding that they were

 legitimate humanitarian relief; and otherwise denies knowledge or information sufficient to form

 a belief as to the truth of the remaining allegations therein.

        378.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 378 of the Complaint.

        379.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 379 of the Complaint.

        380.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 380 of the Complaint.

        381.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 381 of the Complaint.

        382.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 382 of the Complaint.

        383.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 383 of the Complaint.

        384.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 384 of the Complaint. Notwithstanding the




                                                  -44-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 45 of 95 PageID #: 412



 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        385.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 385 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        386.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 386 of the Complaint.

        387.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 387 of the Complaint.

        388.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 388 of the Complaint.

        389.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 389 of the Complaint.

        390.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 390 of the Complaint.

        391.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 391 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite




                                                 -45-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 46 of 95 PageID #: 413



 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        392.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 392 of the Complaint.

        393.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 393 of the Complaint.

        394.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 394 of the Complaint.

        395.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 395 of the Complaint.

        396.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 396 of the Complaint.

        397.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 397 of the Complaint.

        398.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 398 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        399.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 399 of the Complaint. Notwithstanding the




                                                 -46-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 47 of 95 PageID #: 414



 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        400.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 400 of the Complaint.

        401.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 401 of the Complaint.

        402.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 402 of the Complaint.

        403.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 403 of the Complaint.

        404.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 404 of the Complaint.

        405.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 405 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        406.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 406 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite




                                                 -47-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 48 of 95 PageID #: 415



 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        407.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 407 of the Complaint.

        408.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 408 of the Complaint.

        409.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 409 of the Complaint.

        410.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 410 of the Complaint.

        411.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 411 of the Complaint.

        412.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 412 of the Complaint.

        413.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 413 of the Complaint.

        414.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 414 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.




                                                 -48-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 49 of 95 PageID #: 416



        415.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 415 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        416.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 416 of the Complaint.

        417.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 417 of the Complaint.

        418.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 418 of the Complaint.

        419.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 419 of the Complaint.

        420.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 420 of the Complaint.

        421.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 421 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.




                                                 -49-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 50 of 95 PageID #: 417



        422.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in the first sentence of paragraph 422 of the Complaint. In

 response to the allegations in the second sentence of paragraph 422, Arab Bank avers that it

 processed a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab

 National Bank), to “Mona Salim Saleh Mansour,” in the amount of $2,655.78 and dated December

 19, 2000, and a second funds transfer originated by the Saudi Committee, from its bank in Saudi

 Arabia (Arab National Bank), to “Mona Salim Saleh Mansour,” in the amount of $5,316.06 and

 dated October 22, 2001; refers the Court to those transfer records for a full statement of their

 contents; and otherwise additionally avers that the Bank processed Saudi Committee transfers with

 the understanding that they were legitimate humanitarian relief. Notwithstanding the foregoing,

 the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        423.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 423 of the Complaint.

        424.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 424 of the Complaint.

        425.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 425 of the Complaint.

        426.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 426 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite




                                                 -50-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 51 of 95 PageID #: 418



 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        427.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 427 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        428.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 428 of the Complaint.

        429.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 429 of the Complaint.

        430.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 430 of the Complaint.

        431.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 431 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        432.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 432 of the Complaint. Notwithstanding the




                                                 -51-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 52 of 95 PageID #: 419



 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        433.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 433 of the Complaint.

        434.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 434 of the Complaint.

        435.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 435 of the Complaint.

        436.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 436 of the Complaint.

        437.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 437 of the Complaint.

        438.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 438 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        439.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 439 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite




                                                 -52-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 53 of 95 PageID #: 420



 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        440.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 440 of the Complaint, and otherwise refers the Court to the

 referenced designation for a statement of its contents.

        441.    In response to the allegations in paragraph 441 of the Complaint, Arab Bank denies

 knowingly providing financial services in violation of applicable terrorism designations; avers that

 during the referenced time period, the Bank operated in jurisdictions outside of the United States

 that were regulated by foreign authorities who did not uniformly and/or contemporaneously adopt

 terrorism designations made by the United States, including the United Kingdom; and otherwise

 admits the allegations therein.

        442.    In response to the allegations in paragraph 442 of the Complaint, Arab Bank denies

 knowingly providing financial services in violation of applicable terrorism designations; avers that

 during the referenced time period, the Bank operated in jurisdictions outside of the United States

 that were regulated by foreign authorities who did not uniformly and/or contemporaneously adopt

 terrorism designations made by the United States, including the United Kingdom; and otherwise

 admits the allegations therein.

        443.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 443 of the Complaint.

        444.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 444 of the Complaint.




                                                 -53-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 54 of 95 PageID #: 421



        445.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 445 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        446.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 446 of the Complaint.

        447.    In response to paragraph 447 of the Complaint, Arab Bank refers the Court to the

 referenced Israeli laws for a full statement of their contents.

        448.    In response to paragraph 448 of the Complaint, Arab Bank refers the Court to the

 referenced designations for a full statement of their contents.

        449.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 449 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        450.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 450 of the Complaint.

        451.    In response to paragraph 451 of the Complaint, Arab Bank refers the Court to the

 referenced designation for a full statement of its contents.




                                                  -54-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 55 of 95 PageID #: 422



        452.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 452 of the Complaint.

        453.    In response to paragraph 453 of the Complaint, Arab Bank refers the Court to the

 referenced Executive Order for a full statement of its contents.

        454.    In response to paragraph 454 of the Complaint, Arab Bank refers the Court to

 referenced designations for a full statement of their contents.

        455.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 438 of the Complaint and otherwise denies

 knowingly transferring funds to “Hamas da’wa organizations.” Notwithstanding the foregoing,

 the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        456.    In response to paragraph 456 of the Complaint, Arab Bank refers the Court to the

 referenced designation and the press release for a full statement of their content.

        457.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 457 of the Complaint.

        458.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 458 of the Complaint.

        459.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 459 of the Complaint.

        460.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 460 of the Complaint.




                                                 -55-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 56 of 95 PageID #: 423



        461.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 461 of the Complaint.

        462.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 462 of the Complaint.

        463.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 463 of the Complaint.

        464.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 464 of the Complaint.

        465.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 465 of the Complaint.

        466.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 466 of the Complaint.

        467.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 467 of the Complaint.

        468.    In response to paragraph 468 of the Complaint, Arab Bank refers the Court to the

 referenced designation for a full statement of its contents.

        469.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 469 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.




                                                 -56-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 57 of 95 PageID #: 424



        470.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 470 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        471.    In response to paragraph 471 of the Complaint, Arab Bank avers that during the

 trial in Linde, a former Arab Bank employee (David Blackmore), testified that Interpal maintained

 an account at the Bank’s High Street Kensington branch.

        472.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 472 of the Complaint.

        473.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 473 of the Complaint.

        474.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 474 of the Complaint.

        475.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 475 of the Complaint.

        476.    In response to paragraph 476 of the Complaint, Arab Bank denies that it

 “knowingly laundered funds for HLF for more than a decade,” and is otherwise constrained by

 applicable foreign bank confidentiality laws from admitting or denying the remaining allegations

 therein. Notwithstanding the foregoing, the Bank avers that foreign account records it previously

 produced pursuant to requisite authorizations, among other lawfully produced records, became

 part of the public record as a result of the trial conducted in Linde v. Arab Bank, PLC, and it




                                                 -57-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 58 of 95 PageID #: 425



 respectfully refers Plaintiffs to those records to the extent they contain information responsive to

 their allegations.

         477.    In response to paragraph 477 of the Complaint, Arab Bank denies that it

 “knowingly laundered funds for HLF for more than a decade” (or for any period); denies

 knowledge or information sufficient to form a belief as to the truth of the allegation that the

 referenced charitable organizations were “agents of HAMAS”; and is otherwise constrained by

 applicable foreign bank confidentiality laws from admitting or denying the remaining allegations

 therein. Notwithstanding the foregoing, the Bank avers that foreign account records it previously

 produced pursuant to requisite authorizations, among other lawfully produced records, became

 part of the public record as a result of the trial conducted in Linde v. Arab Bank, PLC, and it

 respectfully refers Plaintiffs to those records to the extent they contain information responsive to

 their allegations.

         478.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 478 of the Complaint.

         479.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 479 of the Complaint.

         480.    In response to paragraph 480 of the Complaint, Arab Bank refers the Court to the

 referenced designations for a full statement of their content.

         481.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 481 of the Complaint.

         482.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 482 of the Complaint.




                                                 -58-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 59 of 95 PageID #: 426



        483.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 483 of the Complaint.

        484.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 484 of the Complaint.

        485.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 485 of the Complaint.

        486.    In response to paragraph 486 of the Complaint, Arab Bank refers the Court to the

 referenced designation for a full statement of its contents.

        487.    In response to paragraph 487 of the Complaint, Arab Bank refers the Court to the

 referenced designation for a full statement of its contents.

        488.    In response to paragraph 488 of the Complaint, Arab Bank refers the Court to the

 referenced U.S. Treasury Department statement for a full statement of its contents.

        489.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 489 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        490.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 489 of the Complaint and otherwise denies

 knowingly transferring funds to “Hamas-controlled entities.” Notwithstanding the foregoing, the

 Bank avers that foreign account records it previously produced pursuant to requisite authorizations,

 among other lawfully produced records, became part of the public record as a result of the trial




                                                 -59-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 60 of 95 PageID #: 427



 conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those records to the

 extent they contain information responsive to their allegations.

        491.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 491 of the Complaint.

        492.    Arab Bank denies the allegations in paragraph 492 of the Complaint.

        493.    In response to paragraph 493 of the Complaint, Arab Bank refers the Court to the

 referenced designations for a statement of their contents.

        494.    In response to paragraph 494 of the Complaint, Arab Bank refers the Court to the

 referenced designations for a full statement of their contents.

        495.    In response to paragraph 495 of the Complaint, Arab Bank refers the Court to the

 referenced press release for a full statement of its contents.

        496.    In response to paragraph 496 of the Complaint, Arab Bank refers the Court to the

 referenced press release for a full statement of its contents.

        497.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 497 of the Complaint except it denies knowingly

 providing financial services to organizations “belong[ing] to Hamas.” Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        498.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 498 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite




                                                  -60-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 61 of 95 PageID #: 428



 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        499.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 499 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        500.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 500 of the Complaint.

        501.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 501 of the Complaint.

        502.    In response to paragraph 502 of the Complaint, Arab Bank refers the Court to the

 referenced Executive Order for a full statement of its contents.

        503.    In response to paragraph 503 of the Complaint, Arab Bank refers the Court to the

 referenced designation for a full statement of its contents.

        504.    In response to paragraph 504 of the Complaint, Arab Bank refers the Court to the

 referenced Executive Order for a full statement of its contents.

        505.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 505 of the Complaint.

        506.    In response to paragraph 506 of the Complaint, Arab Bank refers the Court to the

 referenced designation and press release for a full statement of their contents.




                                                 -61-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 62 of 95 PageID #: 429



        507.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 507 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        508.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 508 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        509.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 509 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        510.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 510 of the Complaint.

        511.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 511 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite




                                                 -62-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 63 of 95 PageID #: 430



 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        512.    In response to paragraph 512 of the Complaint, Arab Bank refers the Court to the

 referenced designation for a full statement of its contents.

        513.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 513 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        514.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 514 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        515.    Arab Bank denies the allegations in paragraph 515 of the Complaint.

        516.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 516 of the Complaint.

        517.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 517 of the Complaint.




                                                 -63-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 64 of 95 PageID #: 431



        518.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 518 of the Complaint.

        519.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 519 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations

        520.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 520 of the Complaint.

        521.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 521 of the Complaint.

        522.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 522 of the Complaint.

        523.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 523 of the Complaint.

        524.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 524 of the Complaint.

        525.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 525 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result




                                                -64-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 65 of 95 PageID #: 432



 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        526.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 526 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        527.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 527 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        528.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 528 of the Complaint.

        529.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 529 of the Complaint.

        530.    In response to paragraph 530 of the Complaint, Arab Bank denies knowingly

 holding accounts for “senior PIJ terror operatives.”

        531.    In response to paragraph 531 of the Complaint, Arab Bank is constrained by

 applicable foreign bank confidentiality laws from admitting or denying whether it maintained the

 referenced account and otherwise denies knowledge and information sufficient to form a belief as




                                                 -65-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 66 of 95 PageID #: 433



 to the truth of the remaining allegations therein. Notwithstanding the foregoing, the Bank avers

 that foreign account records it previously produced pursuant to requisite authorizations, among

 other lawfully produced records, became part of the public record as a result of the trial conducted

 in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those records to the extent they

 contain information responsive to their allegations.

        532.    In response to paragraph 532 of the Complaint, Arab Bank is constrained by

 applicable foreign bank confidentiality laws from admitting or denying whether it maintained the

 referenced accounts and otherwise denies knowledge and information sufficient to form a belief

 as to the truth of the remaining allegations therein. Notwithstanding the foregoing, the Bank avers

 that foreign account records it previously produced pursuant to requisite authorizations, among

 other lawfully produced records, became part of the public record as a result of the trial conducted

 in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those records to the extent they

 contain information responsive to their allegations.

        533.    In response to paragraph 533 of the Complaint, Arab Bank is constrained by

 applicable foreign bank confidentiality laws from admitting or denying whether it maintained the

 referenced accounts and otherwise denies knowledge and information sufficient to form a belief

 as to the truth of the remaining allegations therein. Notwithstanding the foregoing, the Bank avers

 that foreign account records it previously produced pursuant to requisite authorizations, among

 other lawfully produced records, became part of the public record as a result of the trial conducted

 in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those records to the extent they

 contain information responsive to their allegations.

        534.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 534 of the Complaint.




                                                 -66-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 67 of 95 PageID #: 434



        535.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 535 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        536.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 536 of the Complaint.

        537.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 537 of the Complaint.

        538.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 538 of the Complaint.

        539.    In response to paragraph 539 of the Complaint, Arab Bank refers the Court to the

 referenced designation for a full statement of its contents.

        540.    In response to paragraph 540 of the Complaint, Arab Bank refers the Court to the

 referenced designation for a full statement of its contents.

        541.    In response to paragraph 541 of the Complaint, Arab Bank is constrained by

 applicable foreign bank confidentiality laws from admitting or denying whether it maintained the

 referenced Jordanian account; denies knowingly providing financial services to “terror cells”; and

 otherwise denies knowledge and information sufficient to form a belief as to the truth of the

 remaining allegations therein. Notwithstanding the foregoing, the Bank avers that foreign account

 records it previously produced pursuant to requisite authorizations, among other lawfully produced

 records, became part of the public record as a result of the trial conducted in Linde v. Arab Bank,




                                                 -67-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 68 of 95 PageID #: 435



 PLC, and it respectfully refers Plaintiffs to those records to the extent they contain information

 responsive to their allegations.

        542.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 542 of the Complaint.

        543.    In response to paragraph 543 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Jamal Abed Rabbu Mohammad Abou El Jidyan,” in the amount of $2,655.78 and dated

 May 23, 2001; refers the Court to that transfer record for a full statement of its contents;

 additionally avers that the Bank processed Saudi Committee transfers with the understanding that

 they were legitimate humanitarian relief; and otherwise denies knowledge or information sufficient

 to form a belief as to the truth of the remaining allegations therein.

        544.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 544 of the Complaint.

        545.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 545 of the Complaint.

        546.    In response to paragraph 546 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Mirvat Amin Mohammad Nawaara,” in the amount of $5,314.65 and dated June 6,

 2002; refers the Court to that transfer record for a full statement of its contents; additionally avers

 that the Bank processed Saudi Committee transfers with the understanding that they were

 legitimate humanitarian relief; and otherwise denies knowledge or information sufficient to form

 a belief as to the truth of the remaining allegations therein.




                                                  -68-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 69 of 95 PageID #: 436



        547.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 547 of the Complaint.

        548.    In response to paragraph 548 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Ahmad Ata Youssef Abou Saltah,” in the amount of $1,325.64 and dated April 7, 2001;

 refers the Court to that transfer record for a full statement of its contents; additionally avers that

 the Bank processed Saudi Committee transfers with the understanding that they were legitimate

 humanitarian relief; and otherwise denies knowledge or information sufficient to form a belief as

 to the truth of the remaining allegations therein.

        549.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 549 of the Complaint.

        550.    In response to paragraph 550 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Aayesheh Nimr Ahmad Asteeti,” in the amount of $5,314.65 and dated June 13, 2002;

 refers the Court to that transfer record for a full statement of its contents; additionally avers that

 the Bank processed Saudi Committee transfers with the understanding that they were legitimate

 humanitarian relief; is constrained by applicable foreign bank confidentiality laws from admitting

 or denying whether it maintained the referenced “accounts for al-Ansar”; and otherwise denies

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations

 therein. Notwithstanding the foregoing, the Bank avers that foreign account records it previously

 produced pursuant to requisite authorizations, among other lawfully produced records, became

 part of the public record as a result of the trial conducted in Linde v. Arab Bank, PLC, and it




                                                  -69-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 70 of 95 PageID #: 437



 respectfully refers Plaintiffs to those records to the extent they contain information responsive to

 their allegations.

         551.    Arab Bank denies the allegations in paragraph 551 of the Complaint.

         552.    In response to paragraph 552 of the Complaint, Arab Bank denies the allegation as

 to its state of mind, is constrained by applicable foreign bank confidentiality laws from admitting

 or denying whether it maintained the referenced account, and otherwise denies knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations therein.

 Notwithstanding the foregoing, the Bank avers that foreign account records it previously produced

 pursuant to requisite authorizations, among other lawfully produced records, became part of the

 public record as a result of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully

 refers Plaintiffs to those records to the extent they contain information responsive to their

 allegations.

         553.    In response to paragraph 533 of the Complaint, Arab Bank denies processing wire

 transfers with knowledge that they would be used to finance an act of terrorism; is constrained by

 applicable foreign bank confidentiality laws from admitting or denying whether it maintained the

 referenced account; and otherwise denies knowledge or information sufficient to form a belief as

 to the truth of the remaining allegations therein. Notwithstanding the foregoing, the Bank avers

 that foreign account records it previously produced pursuant to requisite authorizations, among

 other lawfully produced records, became part of the public record as a result of the trial conducted

 in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those records to the extent they

 contain information responsive to their allegations.

         554.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 554 of the Complaint.




                                                 -70-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 71 of 95 PageID #: 438



         555.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 555 of the Complaint.

         556.    In response to paragraph 556 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Tamer Rasem El Raymawi,” in the amount of $1,325.64 and dated April 5, 2001; refers

 the Court to that transfer record for a full statement of its contents; additionally avers that the Bank

 processed Saudi Committee transfers with the understanding that they were legitimate

 humanitarian relief; and otherwise denies knowledge or information sufficient to form a belief as

 to the truth of the remaining allegations therein.

         557.    In response to paragraph 557 of the Complaint, Arab Bank denies providing

 financial services for the purpose of “financing and perpetrating … terrorist attacks;” is constrained

 by applicable foreign bank confidentiality laws from admitting or denying whether it maintained

 the referenced account; and otherwise denies knowledge or information sufficient to form a belief

 as to the truth of the remaining allegations therein. Notwithstanding the foregoing, the Bank avers

 that foreign account records it previously produced pursuant to requisite authorizations, among

 other lawfully produced records, became part of the public record as a result of the trial conducted

 in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those records to the extent they

 contain information responsive to their allegations.

         558.    In response to paragraph 558 of the Complaint, Arab Bank is constrained by

 applicable foreign bank confidentiality laws from admitting or denying whether it provided the

 referenced financial services and otherwise denies knowledge or information sufficient to form a

 belief as to the truth of the remaining allegations therein. Notwithstanding the foregoing, the Bank

 avers that foreign account records it previously produced pursuant to requisite authorizations,




                                                  -71-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 72 of 95 PageID #: 439



 among other lawfully produced records, became part of the public record as a result of the trial

 conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those records to the

 extent they contain information responsive to their allegations.

        559.    In response to paragraph 559 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Jihad Ismaeil Aashour El Omrayn,” in the amount of $2,655.78 and dated May 23,

 2001; refers the Court to that transfer record for a full statement of its contents; additionally avers

 that the Bank processed Saudi Committee transfers with the understanding that they were

 legitimate humanitarian relief; and otherwise denies knowledge or information sufficient to form

 a belief as to the truth of the remaining allegations therein.

        560.    In response to paragraph 560 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Murad Suleiman Zuhdi Marshoud,” in the amount of $1,325.64 and dated April 7, 2001;

 refers the Court to that transfer record for a full statement of its contents; additionally avers that

 the Bank processed Saudi Committee transfers with the understanding that they were legitimate

 humanitarian relief; and otherwise denies knowledge or information sufficient to form a belief as

 to the truth of the remaining allegations therein.

        561.    In response to paragraph 561 of the Complaint, Arab Bank avers that it processed

 funds transfers originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to: “Aahid Hasan Khalil Anbus,” in the amount of $5,314.65 and dated February 18, 2002,

 “Omar Ali Hamad Jasser,” in the amount of $5,302.56 and dated February 11, 2002, “Mohammad

 Jumaa Mohammad Abou Bakara,” in the amount of $5,302.56 and dated February 28, 2002,

 “Rania Mahmoud Abed El Muneam Al Joulani,” in the amount of $5,316.06 and dated December




                                                  -72-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 73 of 95 PageID #: 440



 11, 2001, “Mohammad Hafez Kasim Sawafta,” in the amount of $5,316.06 and dated October 22,

 2001, “Izat Mohammad Said Zakarna,” in the amount of $5,314.65 and dated June 6, 2002,

 “Mohammad Hasan Dar Kadi,” in the amount of $5,316.06 and dated October 22, 2001,

 “Mohammad Mahmoud Ahmad Hassouna,” in the amount of $5,314.65 and dated June 6, 2002,

 “Emama Amin Suleiman Astiti,” in the amount of $5,314.65 and dated February 18, 2002, “Hamdi

 Saleh Mohammad Awad,” in the amount of $5,302.56 and dated February 10, 2002, “Mohammad

 Toufic Mustafa Ighbaria,” in the amount of $5,314.65 and dated June 13, 2002, “Ibrahim Khalaf

 Jumaa Bajali,” in the amount of $5,314.65 and dated June 6, 2002, “Taleb Salem Ali Al Deraawi,”

 in the amount of $5,316.06 and dated October 22, 2001, “Abed El Fattah Hafez Said Yasin,” in

 the amount of $5,314.65 and dated June 6, 2002, “Jumaa Abed El Riheem Mohammad Badawi,”

 in the amount of $5,314.65 and dated February 18, 2002, “Maysoun Musbah Saleh Ouda,” in the

 amount of $5,314.65 and dated June 6, 2002, and “Wafa'a Youssef Dawoud Amer,” in the amount

 of $5,314.65 and dated June 13, 2002; refers the Court to those transfer records for a full statement

 of their contents; additionally avers that the Bank processed Saudi Committee transfers with the

 understanding that they were legitimate humanitarian relief; and otherwise denies knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations therein.

        562.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 562 of the Complaint.

        563.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 563 of the Complaint.

        564.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 564 of the Complaint.




                                                 -73-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 74 of 95 PageID #: 441



        565.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 565 of the Complaint and otherwise refers the Court to the

 referenced designation for a full statement of its contents.

        566.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 566 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        567.    In response to paragraph 567 of the Complaint, Arab Bank refers the Court to the

 referenced designation for a full statement of its contents.

        568.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 568 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        569.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 569 of the Complaint.

        570.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 570 of the Complaint.

        571.    In response to paragraph 571 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National




                                                 -74-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 75 of 95 PageID #: 442



 Bank), to “Abed El Rahman Nayef Youssef El Saleebi” in the amount of $2,655.78 and dated May

 23, 2001; refers the Court to that transfer record for a full statement of its contents; additionally

 avers that the Bank processed Saudi Committee transfers with the understanding that they were

 legitimate humanitarian relief; and otherwise denies knowledge or information sufficient to form

 a belief as to the truth of the remaining allegations therein.

         572.    In response to paragraph 572 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Watfa Abed El Fattah Mohammad Hanani” in the amount of $2,655.78 and dated

 January 6, 2001; refers the Court to that transfer record for a full statement of its contents;

 additionally avers that the Bank processed Saudi Committee transfers with the understanding that

 they were legitimate humanitarian relief; and otherwise denies knowledge or information sufficient

 to form a belief as to the truth of the remaining allegations therein.

         573.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 573 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

         574.    In response to paragraph 574 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Ali Saleh Ibrahim Darwish” in the amount of $2,655.78 and dated May 23, 2001; refers

 the Court to that transfer record for a full statement of its contents; additionally avers that the Bank

 processed Saudi Committee transfers with the understanding that they were legitimate




                                                  -75-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 76 of 95 PageID #: 443



 humanitarian relief; and otherwise denies knowledge or information sufficient to form a belief as

 to the truth of the remaining allegations therein.

        575.    Arab Bank denies the allegations in paragraph 575 of the Complaint.

        576.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 576 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        577.    In response to paragraph 577 of the Complaint, Arab Bank avers that it processed

 a funds transfer originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Jamal Abed Rabbu Mohammad Abou El Jidyan,” in the amount of $2,655.78 and dated

 May 23, 2001, and a second funds transfer originated by the Saudi Committee, from its bank in

 Saudi Arabia (Arab National Bank), to “Hasan Mahmoud Hasan Labad,” in the amount of

 $2,655.78 and dated May 23, 2001; refers the Court to those transfer records for a full statement

 of their contents; additionally avers that the Bank processed Saudi Committee transfers with the

 understanding that they were legitimate humanitarian relief; and otherwise denies knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations therein.

        578.    In response to paragraph 578 of the Complaint, Arab Bank avers that it processed

 funds transfers originated by the Saudi Committee, from its bank in Saudi Arabia (Arab National

 Bank), to “Theeb Outhman Ali El Najjar,” “Fawzi Talab Nassar El Wahidi,” “Imad Saleh Hussein

 Abou Haya,” “Issa Mahmoud Jaber El Ghoul,” “Mohammad Ibrahim Rajab Jarawan,”

 “Mohammad Ma'ali Obaid Abou Samra,” “Ramadan Attia Ibrahim Abou Qamar,” “Rashid




                                                  -76-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 77 of 95 PageID #: 444



 Mohammad Rashid El Saydawi,” “Rashid Saleh Mohammad El Mabhouh,” and “Riyad Saleh

 Jaber El Ghoul,” each in the amount of $2,655.78 and dated May 23, 2001; refers the Court to

 those transfer records for a full statement of their contents; additionally avers that the Bank

 processed Saudi Committee transfers with the understanding that they were legitimate

 humanitarian relief; and otherwise denies knowledge or information sufficient to form a belief as

 to the truth of the remaining allegations therein.

        579.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 579 of the Complaint.

        580.    In response to paragraph 580 of the Complaint, Arab Bank refers the Court to the

 referenced designation for a full statement of its contents.

        581.    In response to paragraph 581 of the Complaint, Arab Bank refers the Court to the

 referenced document for a full statement of its contents.

        582.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 582 of the Complaint.

        583.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 583 of the Complaint.

        584.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 584 of the Complaint.

        585.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 585 of the Complaint.

        586.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 586 of the Complaint.




                                                  -77-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 78 of 95 PageID #: 445



        587.    Arab Bank is constrained by applicable foreign bank confidentiality laws from

 admitting or denying the allegations in paragraph 587 of the Complaint. Notwithstanding the

 foregoing, the Bank avers that foreign account records it previously produced pursuant to requisite

 authorizations, among other lawfully produced records, became part of the public record as a result

 of the trial conducted in Linde v. Arab Bank, PLC, and it respectfully refers Plaintiffs to those

 records to the extent they contain information responsive to their allegations.

        588.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 588 of the Complaint.

        589.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 589 of the Complaint.

        590.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 590 of the Complaint.

        591.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 591 of the Complaint.

        592.    Arab Bank denies the allegations in paragraph 592 of the Complaint.

        593.    In response to paragraph 593 of the Complaint, Arab Bank refers the Court to the

 referenced designation for a full statement of its contents and otherwise denies knowledge or

 information sufficient to form a belief as to the truth of the remaining allegations therein.

                                      CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

          AIDING AND ABETTING FOREIGN TERRORIST ORGANIZATIONS
                      IN VIOLATION OF 18 U.S.C. § 2333(d)

        594.    In response to paragraph 594 of the Complaint, Arab Bank repeats and re-alleges

 each and every Answer in the foregoing paragraphs.



                                                 -78-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 79 of 95 PageID #: 446



        595.    Arab Bank denies knowledge or information sufficient to form a belief as to the

 truth of the allegations in paragraph 595 of the Complaint.

        596.    In response to paragraph 596 of the Complaint, Arab Bank denies that it “aided and

 abetted HAMAS, PFLP and PIJ” or that it is liable to Plaintiffs pursuant to 18 U.S.C. § 2333(d);

 avers that Plaintiffs are asserting “claims under 18 U.S.C. § 2333(d)”; and otherwise denies

 knowledge or information sufficient to form a belief as to the truth of the remaining allegations.

        597.    Arab Bank denies the allegations in paragraph 597 of the Complaint.

        598.    Arab Bank denies the allegations in paragraph 598 of the Complaint.

        599.    Arab Bank denies the allegations in paragraph 599 of the Complaint.

                                SECOND CLAIM FOR RELIEF

                  PROVIDING MATERIAL SUPPORT TO TERRORISTS
               IN VIOLATION OF 18 U.S.C. § 2339A AND 18 U.S.C. § 2333(a)

        600.    In response to paragraph 600 of the Complaint, Arab Bank repeats and re-alleges

 each and every Answer in the foregoing paragraphs.

        601.    Arab Bank denies the allegations in paragraph 601 of the Complaint.

        602.    Arab Bank denies the allegations in paragraph 602 of the Complaint.

        603.    Arab Bank denies the allegations in paragraph 603 of the Complaint.

        604.    Arab Bank denies the allegations in paragraph 604 of the Complaint.

                                 THIRD CLAIM FOR RELIEF

               COMMITTING ACTS OF INTERNATIONAL TERRORISM
            IN VIOLATION OF 18 U.S.C. § 2339B(a)(1) AND 18 U.S.C. § 2333(a)

        605.    In response to paragraph 605 of the Complaint, Arab Bank repeats and re-alleges

 each and every Answer in the foregoing paragraphs.

        606.    Arab Bank denies the allegations in paragraph 606 of the Complaint.




                                                -79-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 80 of 95 PageID #: 447



        607.    Arab Bank denies the allegations in paragraph 607 of the Complaint.

                           AFFIRMATIVE AND OTHER DEFENSES

        Without assuming the burden of proof on any matters where the burden rests on

 plaintiffs, Arab Bank asserts the following affirmative and other defenses to the Complaint:

        1.      The Complaint fails to state a claim for which relief may be granted under the ATA

 because, among others, Arab Bank: (1) did not commit acts of international terrorism that allegedly

 injured Plaintiffs; and (2) did not knowingly provide “substantial assistance,” or conspire “with

 the person who committed . . . act[s] of international terrorism” that allegedly injured Plaintiffs, as

 explained below.

        2.      Arab Bank did not commit an act of international terrorism as defined in 18 U.S.C.

 § 2331(1) because Arab Bank provided non-violent commercial financial services pursuant to local

 laws and regulations, which services do not constitute violent acts or acts dangerous to human life.

        3.      Arab Bank did not intend to intimidate or coerce a civilian population, influence

 the policy of a government “by intimidation or coercion,” or “affect the conduct of a government

 by mass destruction, assassination, or kidnapping” as defined in 18 U.S.C. § 2331(1). Instead,

 Arab Bank provided the alleged financial services for commercial reasons with the understanding

 that they were legitimate humanitarian relief or otherwise in compliance with applicable laws and

 terrorism designations.

        4.      Arab Bank did not knowingly provide “substantial assistance” to or conspire “with

 [a] person who committed . . . an act of international terrorism” as defined in § 2333(d)(2) because

 the Bank provided the alleged banking services for commercial reasons with the understanding

 that they were legitimate humanitarian relief or otherwise in compliance with applicable laws and




                                                  -80-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 81 of 95 PageID #: 448



 terrorism designations, and could not have reasonably foreseen that its provision of these services

 would have caused Plaintiffs’ injuries.

        5.      No act or omission of any agent, servant, or employee of Arab Bank, acting in such

 capacity, proximately caused the injuries alleged by Plaintiffs. Arab Bank allegedly processed

 Saudi Committee payments in connection with only four of the attacks at issue in this case (the

 French Hill Shooting of November 4, 2001, the Ben Yehuda Street Suicide Bombings of December

 1, 2001, the Jerusalem Suicide Bombing of January 27, 2002, and the Karnei Shomron Pizzeria

 Suicide Bombing of February 16, 2002) and did so with the understanding that these payments

 constituted legitimate humanitarian relief or were otherwise in compliance with applicable laws.

 The payments, moreover, occurred several months before or after the relevant attacks—and could

 not have proximately caused them.

        6.      Arab Bank’s activities were not the proximate cause or cause in fact of the injuries

 alleged by Plaintiffs because the Bank allegedly processed Saudi Committee payments in

 connection with only four of the attacks at issue in this case, and did so with the understanding

 that these payments constituted legitimate humanitarian relief or were otherwise in compliance

 with applicable laws. The payments, moreover, occurred several months before or after the

 relevant attacks—and could not have proximately caused them.

        7.      This Court lacks personal jurisdiction over Arab Bank because it did not transfer

 through New York any payments allegedly related to the attacks at issue in this case.

        8.      Plaintiffs lack standing to assert the claims they alleged because, among other

 reasons, they are seeking recovery for indirect emotional injuries over a decade after allegedly

 suffering them, without providing any details explaining the harm they allegedly sustained.




                                                -81-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 82 of 95 PageID #: 449



        9.      Plaintiffs’ claims are barred by principles of international comity because Arab

 Bank complied with applicable foreign laws during the relevant time, including with Lebanese

 law, which compelled it to return the balance of Osamah Hamdan Abdul-Latif Hamdan’s account

 on March 31, 2005, after Arab Bank had closed it on August 30, 2004.

        10.     Plaintiffs’ claims are barred by the act of state doctrine because Arab Bank was

 compelled by Lebanese law to return the balance of the Hamdan account on March 31, 2005, after

 having closed the account on August 30, 2004.

        11.     Arab Bank owed no legal duty to Plaintiffs; even if any such duty were owed to

 Plaintiffs, no such duty was breached or violated by Arab Bank.

        12.     Arab Bank had no prior knowledge of the intended acts of the assailants that are

 alleged to have caused Plaintiffs’ injuries, nor was the commission of any such act the intent of

 Arab Bank. Indeed, Arab Bank provided the financial services allegedly related to the attacks with

 the understanding that they were legitimate humanitarian relief or were otherwise in compliance

 with applicable laws.

        13.     Plaintiffs’ claims should be dismissed pursuant to 18 U.S.C. § 2336 because they

 were injured during the course of an armed conflict between the State of Israel and Palestinian

 military forces known as the Second Intifada. None of the individuals who allegedly injured

 Plaintiffs during the course of the Second Intifada were U.S.-designated terrorists at the relevant

 time. See Annex A.

        14.     To the extent that Plaintiffs have already recovered for the injuries they alleged,

 they are barred from seeking duplicative recovery from Arab Bank. Over eighty percent of the

 Plaintiffs are seeking to recover damages from other entities for the same injuries they have alleged




                                                 -82-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 83 of 95 PageID #: 450



 in this case. Annex B shows which Plaintiffs are seeking such duplicative recovery, and through

 which other lawsuits they are seeking it.

        15.     Plaintiffs’ claims are barred, in whole or in part, by the intervening acts, wrongs,

 omissions and/or negligence of other individuals or entities. As demonstrated in Annex B, over

 eighty percent of the Plaintiffs have alleged in other suits that the acts, omissions, wrongs, and/or

 negligence of the following entities are responsible for the same injuries for which they are seeking

 to hold Arab Bank responsible: the Islamic Republic of Iran, the Islamic Revolutionary Guard

 Corps, Palestine Investment Bank, Cairo Amman Bank, BLOM Bank SAL, Credit Lyonnais S.A.,

 National Westminster Bank, plc, Bank of Palestine, and the Palestine Liberation Organization.

        16.     To the extent that Plaintiffs have suffered damages, any such damages were not

 caused by any conduct of Arab Bank, but resulted in whole or in part from the conduct of persons

 other than Arab Bank. Specifically, Peter Steinherz, Laurel Steinherz, Joseph Ginzberg, and

 Temima Steinherz are claiming damages in relation to the injuries that their relatives Altea and

 Jonathan Steinherz allegedly suffered in the Ben Yehuda Street Bombings of December 1, 2001—

 which were allegedly perpetrated by two suicide bombers who had died in the attacks. Altea and

 Jonathan Steinherz were not present at the scene of those bombings, but dining at a restaurant

 nearby. After becoming aware of the bombings, they walked towards them. They were then

 allegedly injured because they ran away from a man exiting an Israeli police van, though that man

 was not chasing them.

        17.     To the extent discovery reveals that Plaintiffs have failed to mitigate and lessen the

 damages they allegedly sustained, if any, they are barred by reason thereof from recovery against

 Arab Bank.




                                                 -83-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 84 of 95 PageID #: 451



        Because the Complaint is couched in vague and conclusory terms, Arab Bank cannot

 presently evaluate all of the affirmative defenses that may otherwise be applicable to one or more

 of the claims alleged therein. Arab Bank expressly reserves the right to raise additional

 affirmative defenses on this basis, and on such basis as may otherwise be established during

 discovery and by the evidence to be adduced.




                                                -84-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 85 of 95 PageID #: 452



                                     PRAYER FOR RELIEF

         WHEREFORE, Arab Bank asks this Court to enter judgment in its favor and against

 Plaintiffs on all of the claims asserted in the Complaint, dismiss such claims with prejudice, award

 Arab Bank its costs and attorneys’ fees incurred in this action, and grant Arab Bank such further

 relief as is just and proper.

  Dated: New York, New York                            Respectfully submitted,
         May 24, 2019
                                                       DLA PIPER LLP (US)

                                               By:     /s/ Jonathan D. Siegfried
                                                       Jonathan D. Siegfried
                                                       jonathan.siegfried@dlapiper.com
                                                       Douglas W. Mateyaschuk
                                                       douglas.mateyaschuk@dlapiper.com
                                                       DLA PIPER LLP (US)
                                                       1251 Avenue of the Americas
                                                       27th Floor
                                                       New York, NY 10020-1104
                                                       (212) 335-4500

                                                       Brett Ingerman
                                                       brett.ingerman@dlapiper.com
                                                       DLA PIPER LLP (US)
                                                       The Marbury Building
                                                       6225 Smith Avenue
                                                       Baltimore, MD 21209-3600
                                                       (410) 580-3000

                                                       Courtney G. Saleski (pro hac vice forthcoming)
                                                       courtney.saleski@dlapiper.com
                                                       DLA PIPER LLP (US)
                                                       One Liberty Place
                                                       1650 Market Street, Suite 500
                                                       Philadelphia, PA 19103-7300
                                                       (215) 656-3300

                                                       Attorneys for Defendant Arab Bank plc



 Of Counsel:
 Rana Bahri
 Cary Kotcher


                                                -85-
  Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 86 of 95 PageID #: 453
                                              ANNEX A

     1. French Hill Shooting (Nov. 4, 2001) (PIJ) (Miller Complaint ¶¶ 148-53)

            Individual                         Alleged Role                  U.S. Designated Terrorist

Hatem Yaqin Ayesh Al- Shweikeh                    Shooter                               No
Muhammad Ayub                                     Planner                               No
Muhammad Sidr
Dhiyab Abd al-Rahim                              Dispatcher                             No
Abd al-Rahman al- Shweiki

     2. Ben Yehuda Street Suicide Bombings (Dec. 1, 2001) (Hamas) (Miller Complaint ¶¶ 9-15)

            Individual                         Alleged Role                  U.S. Designated Terrorist

Nabil Halabiya                                Suicide bomber                            No
Osama Bahar                                   Suicide bomber                            No
Jamal al-Tawil                                   Recruiter                              No

     3. Jerusalem Suicide Bombing (Jan. 27, 2002) (Fatah/AAMB) (Miller Complaint ¶¶ 86-87, 269)

            Individual                         Alleged Role                  U.S. Designated Terrorist

Wafa Ali Khalil Idris                         Suicide bomber                            No

     4. Karnei Shomron Pizzeria Suicide Bombing (Feb. 16, 2002) (PLO/PFLP) (Miller Complaint ¶¶
        49-51, 270-71)

            Individual                         Alleged Role                  U.S. Designated Terrorist

Sadiq A’id Mahmud Abd al-Hafez                Suicide bomber                            No

     5. King George Street Suicide Bombing (Mar. 21, 2002) (AAMB) (Miller Complaint 132-33)

            Individual                         Alleged Role                  U.S. Designated Terrorist

Muammad Hashaika                              Suicide bomber                            No

     6. Sheffield Club Suicide Bombing (May 7, 2002) (Hamas) (Miller Complaint ¶¶ 122-24)

            Individual                         Alleged Role                  U.S. Designated Terrorist

Muhammad Muammar                              Suicide bomber                            No

     7. Ariel Gas Station Suicide Bombing (Oct. 27, 2002) (Hamas) (Miller Complaint ¶¶ 188-92, 428-
        32)
            Individual                         Alleged Role                  U.S. Designated Terrorist

Muhammad Kazid Faysal al-                     Suicide bomber                            No
Bustami
Muhammad al-Hanbali                     Supplied bomb to Firas Faydi                    No
                                                    - 1-
  Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 87 of 95 PageID #: 454
                                            ANNEX A

Firas Faydi                            Bomb transport/ instructor                    No
Khaled Dib Hasen Abu Hamed                     Driver                                No

    8. Mike’s Place Suicide Bombing (Apr. 30, 2003) (Hamas) (Miller Complaint ¶¶ 110-11)

           Individual                        Alleged Role                 U.S. Designated Terrorist

Asif Muhammad Hanif                         Suicide bomber                           No

    9. Jaffa Road Bus #14A Suicide Bombing (June 11, 2003) (Hamas) (Miller Complaint ¶¶ 175-76)

           Individual                        Alleged Role                 U.S. Designated Terrorist

Abd el-Mu’ati Shabana                       Suicide bomber                           No




                                                  - 2-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 88 of 95 PageID #: 455

                                        ANNEX B

  No.            Plaintiffs         Attack            Lawsuits in which they are seeking
                                                    damages for the same injuries asserted in
                                                                     Miller
        1.   Aharon Miller    Ben Yehuda Street     Averbach et al. v. Cairo Amman Bank,
                              Bombing 12/1/01        No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                    Honickman et al. v. Blom Bank SAL, No.
                                                     1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                    Miller et al. v. Credit Lyonnais, S.A. et al.,
                                                     1:19-cv-00002 (E.D.N.Y. Jan. 1, 2019)
                                                    Miller et al. v. National Westminster
                                                     Bank, plc, 1:19-cv-00001 (E.D.N.Y. Jan.
                                                     1, 2019)
                                                    Singer et al. v. Bank of Palestine, 1:19-cv-
                                                     6 (E.D.N.Y. Jan. 1, 2019)
                                                    Spetner et al. v. Palestine Investment
                                                     Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                     1, 2019)
        2.   Shani Miller     Ben Yehuda Street     Averbach et al. v. Cairo Amman Bank,
                              Bombing 12/1/01        No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                    Honickman et al. v. Blom Bank SAL, No.
                                                     1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                    Miller et al. v. Credit Lyonnais, S.A. et al.,
                                                     1:19-cv-00002 (E.D.N.Y. Jan. 1, 2019)
                                                    Miller et al. v. National Westminster
                                                     Bank, plc, 1:19-cv-00001 (E.D.N.Y. Jan.
                                                     1, 2019)
                                                    Singer et al. v. Bank of Palestine, 1:19-cv-
                                                     6 (E.D.N.Y. Jan. 1, 2019)
                                                    Spetner et al. v. Palestine Investment
                                                     Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                     1, 2019)
        3.   Adiya Miller     Ben Yehuda Street     Averbach et al. v. Cairo Amman Bank,
                              Bombing 12/1/01        No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                    Honickman et al. v. Blom Bank SAL, No.
                                                     1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                    Miller et al. v. Credit Lyonnais, S.A. et al.,
                                                     1:19-cv-00002 (E.D.N.Y. Jan. 1, 2019)
                                                    Miller et al. v. National Westminster
                                                     Bank, plc, 1:19-cv-00001 (E.D.N.Y. Jan.
                                                     1, 2019)
                                                    Singer et al. v. Bank of Palestine, 1:19-cv-
                                                     6 (E.D.N.Y. Jan. 1, 2019)



                                             -1-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 89 of 95 PageID #: 456

                                       ANNEX B

                                                   Spetner et al. v. Palestine Investment
                                                    Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                    1, 2019)
     4.   Peter Steinherz    Ben Yehuda Street     Averbach et al. v. Cairo Amman Bank,
                             Bombing 12/1/01        No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                   Honickman et al. v. Blom Bank SAL, No.
                                                    1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                   Miller et al. v. Credit Lyonnais, S.A. et al.,
                                                    1:19-cv-00002 (E.D.N.Y. Jan. 1, 2019)
                                                   Miller et al. v. National Westminster
                                                    Bank, plc, 1:19-cv-00001 (E.D.N.Y. Jan.
                                                    1, 2019)
                                                   Singer et al. v. Bank of Palestine, 1:19-cv-
                                                    6 (E.D.N.Y. Jan. 1, 2019)
                                                   Spetner et al. v. Palestine Investment
                                                    Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                    1, 2019)
     5.   Laurel Steinherz   Ben Yehuda Street     Averbach et al. v. Cairo Amman Bank,
                             Bombing 12/1/01        No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                   Honickman et al. v. Blom Bank SAL, No.
                                                    1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                   Miller et al. v. Credit Lyonnais, S.A. et al.,
                                                    1:19-cv-00002 (E.D.N.Y. Jan. 1, 2019)
                                                   Miller et al. v. National Westminster
                                                    Bank, plc, 1:19-cv-00001 (E.D.N.Y. Jan.
                                                    1, 2019)
                                                   Singer et al. v. Bank of Palestine, 1:19-cv-
                                                    6 (E.D.N.Y. Jan. 1, 2019)
                                                   Spetner et al. v. Palestine Investment
                                                    Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                    1, 2019)
     6.   Joseph Ginzberg    Ben Yehuda Street     Averbach et al. v. Cairo Amman Bank,
                             Bombing 12/1/01        No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                   Honickman et al. v. Blom Bank SAL, No.
                                                    1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                   Miller et al. v. Credit Lyonnais, S.A. et al.,
                                                    1:19-cv-00002 (E.D.N.Y. Jan. 1, 2019)
                                                   Miller et al. v. National Westminster
                                                    Bank, plc, 1:19-cv-00001 (E.D.N.Y. Jan.
                                                    1, 2019)
                                                   Singer et al. v. Bank of Palestine, 1:19-cv-
                                                    6 (E.D.N.Y. Jan. 1, 2019)



                                            -2-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 90 of 95 PageID #: 457

                                     ANNEX B

                                                 Spetner et al. v. Palestine Investment
                                                  Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                  1, 2019)
     7.   Temima           Ben Yehuda Street     Averbach et al. v. Cairo Amman Bank,
          Steinherz        Bombing 12/1/01        No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                 Honickman et al. v. Blom Bank SAL, No.
                                                  1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                 Miller et al. v. Credit Lyonnais, S.A. et al.,
                                                  1:19-cv-00002 (E.D.N.Y. Jan. 1, 2019)
                                                 Miller et al. v. National Westminster
                                                  Bank, plc, 1:19-cv-00001 (E.D.N.Y. Jan.
                                                  1, 2019)
                                                 Singer et al v. Bank of Palestine, 1:19-cv-
                                                  6 (E.D.N.Y. Jan. 1, 2019)
                                                 Spetner et al. v. Palestine Investment
                                                  Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                  1, 2019)
     8.   Hadassah Diner   Karnei Shomron        Shatsky et al. v. Palestine Liberation
                           Pizzeria Bombing       Organization et al., No. 1:18-cv-12355
                           2/16/02                (S.D.N.Y. Dec. 31, 2018)
                                                 Shatsky et al. v. Palestine Liberation
                                                  Organization, No. 1:18-cv-03141 (D.D.C.
                                                  Dec. 30, 2018)
                                                 Spetner et al. v. Palestine Investment
                                                  Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                  1, 2019)
     9.   Efrat Fine       Karnei Shomron        Shatsky et al. v. Palestine Liberation
                           Pizzeria Bombing       Organization et al., No. 1:18-cv-12355
                           2/16/02                (S.D.N.Y. Dec. 31, 2018)
                                                 Shatsky et al. v. Palestine Liberation
                                                  Organization, No. 1:18-cv-03141 (D.D.C.
                                                  Dec. 30, 2018)
                                                 Spetner et al. v. Palestine Investment
                                                  Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                  1, 2019)
     10. Yael Hillman      Karnei Shomron        Shatsky et al. v. Palestine Liberation
                           Pizzeria Bombing       Organization et al., No. 1:18-cv-12355
                           2/16/02                (S.D.N.Y. Dec. 31, 2018)
                                                 Shatsky et al. v. Palestine Liberation
                                                  Organization, No. 1:18-cv-03141 (D.D.C.
                                                  Dec. 30, 2018)




                                          -3-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 91 of 95 PageID #: 458

                                     ANNEX B

                                                 Spetner et al. v. Palestine Investment
                                                  Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                  1, 2019)
     11. Reuven Friedman   Karnei Shomron        Spetner et al. v. Palestine Investment
                           Pizzeria Bombing       Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                           2/16/02                1, 2019)
     12. Chaviva Braun     Karnei Shomron        Spetner et al. v. Palestine Investment
                           Pizzeria Bombing       Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                           2/16/02                1, 2019)
     13. Yehuda Braun      Karnei Shomron        Spetner et al. v. Palestine Investment
                           Pizzeria Bombing       Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                           2/16/02                1, 2019)
     14. Yoni Braun        Karnei Shomron        Spetner et al. v. Palestine Investment
                           Pizzeria Bombing       Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                           2/16/02                1, 2019)
     15. Matanya Braun     Karnei Shomron        Spetner et al. v. Palestine Investment
                           Pizzeria Bombing       Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                           2/16/02                1, 2019)
     16. Eliana Braun      Karnei Shomron        Spetner et al. v. Palestine Investment
         Peretz            Pizzeria Bombing       Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                           2/16/02                1, 2019)
     17. Oriella Braun     Karnei Shomron        Spetner et al. v. Palestine Investment
                           Pizzeria Bombing       Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                           2/16/02                1, 2019)
     18. Alexander         Mike’s Place          Averbach et al. v. Cairo Amman Bank,
         Rozenstein        Bombing, 4/30/03       No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                 Honickman et al. v. Blom Bank SAL, No.
                                                  1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                 Singer et al. v. Bank of Palestine, 1:19-cv-
                                                  6 (E.D.N.Y. Jan. 1, 2019)
                                                 Strauss et al. v. Credit Lyonnais, S.A., No.
                                                  1:06-cv-00702 (E.D.N.Y. Feb. 16, 2006)
                                                  (defendant’s motion for summary
                                                  judgment granted March 31, 2019)
                                                 Weiss et al. v. National Westminster Bank,
                                                  plc, No. 1:05-cv-04622 (E.D.N.Y. Sept.
                                                  29, 2005) (defendant’s motion for
                                                  summary judgment granted March 31,
                                                  2019)
     19. Esther Rozenstein Mike’s Place          Averbach et al. v. Cairo Amman Bank,
                           Bombing, 4/30/03       No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)

                                          -4-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 92 of 95 PageID #: 459

                                  ANNEX B

                                                 Honickman et al. v. Blom Bank SAL, No.
                                                  1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                 Singer et al. v. Bank of Palestine, 1:19-cv-
                                                  6 (E.D.N.Y. Jan. 1, 2019)
                                                 Strauss et al. v. Credit Lyonnais, S.A., No.
                                                  1:06-cv-00702 (E.D.N.Y. Feb. 16, 2006)
                                                  (defendant’s motion for summary
                                                  judgment granted March 31, 2019)
                                                 Weiss et al. v. National Westminster Bank,
                                                  plc, No. 1:05-cv-04622 (E.D.N.Y. Sept.
                                                  29, 2005) (defendant’s motion for
                                                  summary judgment granted March 31,
                                                  2019)
     20. Eli Cohen       Sheffield Club          Averbach et al. v. Cairo Amman Bank,
                         Bombing 5/7/02           No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                 Honickman et al. v. Blom Bank SAL, No.
                                                  1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                 Singer et al. v. Bank of Palestine, 1:19-cv-
                                                  6 (E.D.N.Y. Jan. 1, 2019)
                                                 Spetner et al. v. Palestine Investment
                                                  Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                  1, 2019)
                                                 Strauss et al. v. Credit Lyonnais, S.A., No.
                                                  1:06-cv-00702 (E.D.N.Y. Feb. 16, 2006)
                                                  (defendant’s motion for summary
                                                  judgment granted March 31, 2019)
                                                 Weiss et al. v. National Westminster Bank,
                                                  plc, No. 1:05-cv-04622 (E.D.N.Y. Sept.
                                                  29, 2005) (defendant’s motion for
                                                  summary judgment granted March 31,
                                                  2019)
     21. Sarah Elyakim   Sheffield Club          Averbach et al. v. Cairo Amman Bank,
                         Bombing 5/7/02           No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                 Honickman et al. v. Blom Bank SAL, No.
                                                  1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                 Singer et al. v. Bank of Palestine, 1:19-cv-
                                                  6 (E.D.N.Y. Jan. 1, 2019)
                                                 Spetner et al. v. Palestine Investment
                                                  Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                  1, 2019)
                                                 Strauss et al. v. Credit Lyonnais, S.A., No.
                                                  1:06-cv-00702 (E.D.N.Y. Feb. 16, 2006)
                                                  (defendant’s motion for summary
                                                  judgment granted March 31, 2019)


                                          -5-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 93 of 95 PageID #: 460

                                     ANNEX B

                                                     Weiss et al. v. National Westminster Bank,
                                                      plc, No. 1:05-cv-04622 (E.D.N.Y. Sept.
                                                      29, 2005) (defendant’s motion for
                                                      summary judgment granted March 31,
                                                      2019)
     22. Joseph Cohen      Sheffield Club            Averbach et al. v. Cairo Amman Bank,
                           Bombing 5/7/02             No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                     Honickman et al. v. Blom Bank SAL, No.
                                                      1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                     Miller et al. v. Credit Lyonnais, S.A. et al.,
                                                      1:19-cv-00002 (E.D.N.Y. Jan. 1, 2019)
                                                     Miller et al. v. National Westminster
                                                      Bank, plc, 1:19-cv-00001 (E.D.N.Y. Jan.
                                                      1, 2019)
                                                     Singer et al v. Bank of Palestine, 1:19-cv-
                                                      6 (E.D.N.Y. Jan. 1, 2019)
                                                     Spetner et al. v. Palestine Investment
                                                      Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                      1, 2019)
     23. Ludwig Bauer      King George Street        Spetner et al. v. Palestine Investment
                           Bombing 3/21/02            Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                      1, 2019)
     24. Ludwig Bauer on   King George Street        Spetner et al. v. Palestine Investment
         Behalf of the     Bombing 3/21/02            Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
         Estate of Ella                               1, 2019)
         Bauer
     25. Phillip Bauer     King George Street        Spetner et al. v. Palestine Investment
                           Bombing 3/21/02            Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                      1, 2019)
     26. Myriam Miller     Jerusalem Bus             Cohen et al. v. Islamic Republic of Iran et
                           Shooting 11/4/01           al., No. 1:17-cv-01214 (D.D.C. June 20,
                                                      2017)
                                                     Spetner et al. v. Palestine Investment
                                                      Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                      1, 2019)
     27. Chana Aidel       Jerusalem Bus             Cohen et al. v. Islamic Republic of Iran et
         Miller            Shooting 11/4/01           al., No. 1:17-cv-01214 (D.D.C. June 20,
         Schertzman                                   2017)
                                                     Spetner et al. v. Palestine Investment
                                                      Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                      1, 2019)



                                              -6-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 94 of 95 PageID #: 461

                                    ANNEX B

     28. Tova Miller      Jerusalem Bus             Cohen et al. v. Islamic Republic of Iran et
                          Shooting 11/4/01           al., No. 1:17-cv-01214 (D.D.C. June 20,
                                                     2017)
                                                    Spetner et al. v. Palestine Investment
                                                     Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                     1, 2019)
     29. Robert Singer    Jaffa Road Bus #14        Averbach et al. v. Cairo Amman Bank,
                          A Bombing 6/11/03          No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                    Honickman et al. v. Blom Bank SAL, No.
                                                     1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                    Singer et al. v. Bank of Palestine, 1:19-cv-
                                                     6 (E.D.N.Y. Jan. 1, 2019)
                                                    Strauss et al. v. Credit Lyonnais, S.A., No.
                                                     1:06-cv-00702 (E.D.N.Y. Feb. 16, 2006)
                                                     (defendant’s motion for summary
                                                     judgment granted March 31, 2019)
                                                    Weiss et al. v. National Westminster Bank,
                                                     plc, No. 1:05-cv-04622 (E.D.N.Y. Sept.
                                                     29, 2005) (defendant’s motion for
                                                     summary judgment granted March 31,
                                                     2019)
     30. Yitzhak Zahavy   Ariel Bombing             Averbach et al. v. Cairo Amman Bank,
                          10/27/02                   No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                    Honickman et al. v. Blom Bank SAL, No.
                                                     1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                    Singer et al. v. Bank of Palestine, 1:19-cv-
                                                     6 (E.D.N.Y. Jan. 1, 2019)
                                                    Spetner et al. v. Palestine Investment
                                                     Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                     1, 2019)
     31. Julie Zahavy     Ariel Bombing             Averbach et al. v. Cairo Amman Bank,
                          10/27/02                   No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                    Honickman et al. v. Blom Bank SAL, No.
                                                     1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                    Singer et al. v. Bank of Palestine, 1:19-cv-
                                                     6 (E.D.N.Y. Jan. 1, 2019)
                                                    Spetner et al. v. Palestine Investment
                                                     Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                     1, 2019)
     32. Tzvee Zahavy     Ariel Bombing             Averbach et al. v. Cairo Amman Bank,
                          10/27/02                   No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                    Honickman et al. v. Blom Bank SAL, No.
                                                     1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)

                                             -7-
Case 1:18-cv-02192-BMC-PK Document 39 Filed 05/24/19 Page 95 of 95 PageID #: 462

                                   ANNEX B

                                                 Singer et al. v. Bank of Palestine, 1:19-cv-
                                                  6 (E.D.N.Y. Jan. 1, 2019)
                                                 Spetner et al. v. Palestine Investment
                                                  Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                  1, 2019)
     33. Bernice Zahavy   Ariel Bombing          Averbach et al. v. Cairo Amman Bank,
                          10/27/02                No. 1:19-cv-00004 (S.D.N.Y. Jan 1. 2019)
                                                 Honickman et al. v. Blom Bank SAL, No.
                                                  1:19-cv-00008 (E.D.N.Y. Jan. 1, 2019)
                                                 Singer et al. v. Bank of Palestine, 1:19-cv-
                                                  6 (E.D.N.Y. Jan. 1, 2019)
                                                 Spetner et al. v. Palestine Investment
                                                  Bank, No. 1:19-cv-00005 (E.D.N.Y. Jan.
                                                  1, 2019)




                                          -8-
